Title: John Adams to Abigail Adams, 21 October 1799
From: Adams, John
To: Adams, Abigail


				
					My dearest Friend
					Trenton October 21. 1799
				
				I have no line from you, Since the 13th at Brookfield. There has been So much rainy Weather as to have made travelling impracticable for you, some part of the time, and the roads disagreable at all times.— If your health fails not, Patience will bear the rest.
				We went to the Presbyterian Church Yesterday and heard Mr Grant a young calvinistical Presbyterian of a good style and fair hopes. Armstrong is Sick confined with the Rheumatism as usual. Hunter and his Wife Mrs Rush’s sister were at Church, I know not why, as his Church is but 4 miles off, a Parish in this town.
				If this Day or Tomorrow does not bring me news of you, I shall begin to be in the horrors. If the Mumps are not uncommonly long lived on Brislers Children, he will be along immediately. it is high time.— Untill I turned over I knew not that the Sheet was mutilated.— But still it will answer my End. The People with you are all Lazy. Louisa is as lazy as a Nun.— Mr Otis is not much better. If you had People of ordinary Alacrity about you, some One might write to me or William every day. You are generally as industrious as you ought to be.
				It is very fortunate however that you have Mr Otis in Company.

that family, besides his protecting care, will render the Journey much less tedious. You can have no Ennui with the little folks and the great folk about you.
				Not one Word have you or any one else, Said to me of my farm Since I left it.— Not one hint of my Buildings Walls, Harvest Cyder or Manure &c &c &c.
				I want to know how the fence against Mr Black went on—how the Buildings proceeded and whether the Hill was Spread. I must have an Agricultural Correspondent.
				Mean time / I am, most affectionately / yrs
				
					J. A
				
			